Order filed December 5, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00712-CV
                                   ____________

      DATRIL BOSTON D/B/A MR. DAY RENTS AND APARTMENT
                      EXPRESS, LLC, Appellant

                                        V.

LESLIE W.M. ADAMS, ATTORNEY AT LAW, PLLC D/B/A LESLIE W.M.
                 ADAMS & ASSOCIATES, Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-21074

                                     ORDER

      The notice of appeal in this case was filed September 5, 2019. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On October 14, 2019, this court notified
appellant that the appeal was subject to dismissal unless appellant filed a response
with proof of payment for the record. No response was filed. Therefore, the court
issues the following order.
      Appellant is ordered to demonstrate to this court that he/she has made
arrangements to pay for the clerk’s record on or before December 20, 2019. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal will be dismissed.
See Tex. R. App. P. 37.3(b).



                                      PER CURIAM




Panel Consists of Justices Chief Justice Frost and Justices Christopher and
Bourliot.